Case: 1:20-cv-00099-DRC-MRM Doc #: 27 Filed: 03/01/21 Page: 1 of 6 PAGEID #: 674




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


CHRIS WILLIAMS,

                      Petitioner,                :   Case No. 1:20-cv-99

       - vs -                                        District Judge Douglas R. Cole
                                                     Magistrate Judge Michael R. Merz

WARDEN, Chillicothe
 Correctional Institution,

                                                 :
                      Respondent.


        SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       In this habeas corpus case, pro se Petitioner Christopher Williams seeks relief from his

conviction on two counts of rape of two different children under the age of ten and his consequent

sentence to two consecutive terms of life imprisonment. The Petition pleads four grounds for relief

(ECF No. 8). The Magistrate Judge has recommended that all four grounds be dismissed (Report

and Recommendations, “Report,” ECF No. 19), Petitioner has objected (ECF No. 20), and District

Judge Cole has recommitted the case for further analysis (ECF No. 23).



The Report’s Analysis



       Ground One alleges ineffective assistance of trial counsel for failure to call as a witness

the live-in boyfriend of the mother of the two victims who allegedly has also been convicted of

sexual abuse of minors. The Report found this Ground procedurally defaulted because (1)

                                                1
Case: 1:20-cv-00099-DRC-MRM Doc #: 27 Filed: 03/01/21 Page: 2 of 6 PAGEID #: 675




Petitioner did not raise it on direct appeal, (2) raising it as an underlying issue in his Ohio App. R.

26(B) Application for Reopening did not preserve it for merits review, (3) he claimed ineffective

assistance of trial counsel in his first petition for post-conviction relief, but did not appeal from

denial of that petition (Report, ECF No. 19, PageID 631-35). In his Reply, Williams did not deny

these procedural defaults, but offered asserted cause to excuse them. The Report found Williams’

arguments in support of cause to be “largely unintelligible.” Id. at PageID 636.

       Ground Two alleges violation of the Confrontation Clause by admission of statements

made by the victims when they were first examined by medical personnel after reporting the abuse.

The Report found this Ground procedurally defaulted by failure to appeal to the Supreme Court of

Ohio on direct appeal. Id. at PageID 637-38.

       Ground Three repleads Ground One and the Report recommended it be dismissed on the

same basis. Id. at PageID 638.

       Ground Four claims ineffective assistance of trial counsel for failure to advise Williams

that certain key witnesses could not be called to testify. The Report recommended this claim be

dismissed because it could have been raised in Williams’ first petition for post-conviction relief

but was not. Id. at PageID 639.



Petitioner’s Objections



       Petitioner first objects that the Report labels him as proceeding pro se (Objections, ECF

No. 20, PageID 641). Instead, he says,

               Continuing to assert my status as Sui juris as a living inhabitant, and
               not a person as described in the law definition as "For one's own
               behalf; in person" and person meaning" may include labor
               organizations, partnerships, associations, corporations, legal

                                                  2
Case: 1:20-cv-00099-DRC-MRM Doc #: 27 Filed: 03/01/21 Page: 3 of 6 PAGEID #: 676




               representatives, trustees etc.,". For the scope and delineation of the
               term "Person" is necessary for determining [to] whom the
               Fourteenth Amendment of Constitution affords protection since this
               amendment expressly applies to "Person". Whereby the first
               rejection [of the Report] is that of this claim being brought “pro se.”
               This is to remove all ambiguity and to clearly reveal the custom of
               treating the People as Business Trusts.

(Objections, ECF No. 20, PageID 641).

       The Court recognizes Petitioner as an individual human person who is entitled to the

protections of the Fourteenth Amendment. The meaning to this Court of labeling the matter as

“pro se” is that Petitioner is not represented by an attorney, but is acting on his own behalf. The

Court recognizes no “custom of treating the People as Business Trusts,” and in fact does not

understand what that term means in this context.

       Petitioner’s next objection is that there is no affidavit for an arrest warrant on the

Indictment (Objections, ECF No. 20, PageID 641). The very first exhibit in the State Court Record

is the grand jury true bill finding probable cause and on which the prosecutor requested a warrant

be issued. A grand jury finding of probable cause satisfies the Constitution as much as an affidavit.

       Petitioner’s next objection is that the Hamilton County Clerk of Courts did not send him a

copy of the denial of his first post-conviction petition; he now demands proof of mailing. The

State Court Record shows the relevant entry was filed September 12, 2017 (ECF No. 14, Ex. 30).

We are required by Supreme Court precedent to presume the regularity of trial court proceedings.

Walker v. Johnston, 312 U.S. 275 (1941). It is quite easy to claim, many years after the fact, that

the Clerk of Courts did not do her job, but this Court must presume she did unless and until

Petitioner proves otherwise.

       Petitioner admits that he did not check the docket until his “fiancé at that time” in January

2019 learned that Judge Ruehlman had denied his petition (Objections, ECF No. 20, PageID 642).


                                                 3
Case: 1:20-cv-00099-DRC-MRM Doc #: 27 Filed: 03/01/21 Page: 4 of 6 PAGEID #: 677




Petitioner claims that under UCC 1-201 Respondent must prove he received the decision. Id. UCC

1-201 has no application to this habeas corpus case.

       Petitioner reiterates his argument on the merits: that his trial attorney provided ineffective

assistance of trial counsel by not calling “convicted child rapist Trent Elliott Tharps” to the stand.

Id. at PageID 643. This would allegedly have been in support of an alternative suspect defense

which is not cogent. Is Williams alleging the two child victims would have identified Tharps

instead of him as the perpetrator? Tharps certainly would have been entitled to refuse to answer

questions about raping these two victims under the Fifth Amendment. Is that perhaps why he

wasn’t called to testify?

       In rejecting Ground One, the Magistrate Judge also wrote:

               Williams also asserts in the Petition that he has included this claim
               [Ground One] in his currently-pending second petition for post-
               conviction relief (Petition to Vacate, State Court Record, ECF No.
               14, Ex. 33). That Petition consists largely of attached
               correspondence with Williams’ trial and appellate attorneys, rather
               than the pleading of claims.

(Report, ECF No. 19, PageID 634). Williams objects that his second post-conviction petition is

supported by affidavits of five persons (Objections, ECF No. 20, PageID 644). The Petition as

filed has attached to it correspondence between Williams and his attorneys and criminal papers

related to Tharps (State Court Record, ECF No. 14, PageID 346-73). Beginning at PageID 374,

there are various UCC forms apparently prepared by Petitioner involving something called the

Christopher Michaels Williams Trust. Beginning at PageID 382 there is a document purporting to

name Ciera Melissa Hidea Jones as an attorney-in-fact for Petitioner. At PageID 386 begins a

fourteen-page Security Agreement, a common-law copyright notice, and a hold harmless

agreement. There follows six pages of print outs from Rapsheets.org about Tharps. There are

several pages of medical records with redacted names. At PageID 486 begins an Affidavit of Ciera

                                                  4
Case: 1:20-cv-00099-DRC-MRM Doc #: 27 Filed: 03/01/21 Page: 5 of 6 PAGEID #: 678




Jones who avers that she cohabited with the Petitioner for eight years and they had three children

together. She claims she was in meetings with the trial attorney and it was part of the plan to call

Tharps. Three other affidavits attest to the fact that Tharps was not called. Other powers of

attorney to Ciera Jones complete the filing. On these affidavits Williams rests his case that Tharps

is the perpetrator of the crimes of which he stands convicted.

       Williams continues with allegations he has been forced into an Article II court as a business

trust (Objections, ECF No. 20, PageID 646). He claims the “Hamilton County Court of Common

Pleas is not a Constitutional Court recognized by name or definite description in Constitution.” Id.

He claims Ohio forced on him an

               invisible admiralty adhesion contract at birth to place him in a trust
               with trustees to place insurance upon him and pledge him for the
               debt of the State of Ohio without full disclosure and
               contemporaneous just compensation forcing him to be a commercial
               entity and a corporate citizen in business and liability not in his best
               interest.


Id. at PageID 647. He concludes by asking this Court for a “stay and abeyance” and an order to

the Hamilton County Court of Common Pleas to decide his second post-conviction petition on the

merits. Id. at PageID 649.

       Petitioner’s Objections are so far outside the mainstream of habeas corpus law that it is

difficult for the Magistrate Judge to understand them. It is clear that Williams raised his ineffective

assistance of trial counsel claim in his first post-conviction petition and that he did not appeal from

denial of that petition. He claims that is because he was never sent a copy of the decision.

However, the presumption of regularity puts the burden on Williams to prove that he was not sent

a copy of the decision and he has produced no proof of that asserted fact.




                                                  5
Case: 1:20-cv-00099-DRC-MRM Doc #: 27 Filed: 03/01/21 Page: 6 of 6 PAGEID #: 679




Conclusion



       Williams’ Objections are without merit and should be overruled. The Magistrate Judge

therefore again respectfully recommends the Petition be dismissed with prejudice. Because

reasonable jurists would not disagree with this conclusion, it is also recommended that Petitioner

be denied a certificate of appealability and that the Court certify to the Sixth Circuit that any appeal

would be objectively frivolous and should not be permitted to proceed in forma pauperis.



March 1, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge


                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal. 




                                                   6
